Name: Commission Regulation (EC) NoÃ 2210/2004 of 21 December 2004 determining the extent to which applications lodged in December 2004 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) NoÃ 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 22.12.2004 EN Official Journal of the European Union L 374/51 COMMISSION REGULATION (EC) No 2210/2004 of 21 December 2004 determining the extent to which applications lodged in December 2004 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431/94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products (1) and in particular Article 4(4) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 January to 31 March 2005 submitted pursuant to Regulation (EC) No 1431/94 shall be met as referred to in the Annex to this Regulation. 2. Applications for import licences for the period 1 April to 30 June 2005 may be lodged pursuant to Regulation (EC) No 1431/94 for the total quantity as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24). ANNEX Group No Percentage of acceptance of import certificates submitted for the period 1 January to 31 March 2005 Total quantity available for the period 1 April to 31 June 2005 (t) 1 1,46 1 775,00 2 8,92 1 275,00 3 1,52 825,00 4 1,86 450,00 5 2,91 175,00